Citation Nr: 1219850	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-25 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE


Entitlement to service connection for hearing loss. 


REPRESENTATION


Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1994 to July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 


FINDINGS OF FACT

The Veteran does not have a current hearing loss disability for VA compensation purposes. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), Pelegrini at 112. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran's status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability. 

VA's notice requirements were satisfied by a letter issued in April 2009, which apprised the Veteran of the information VA would obtain, the information he was responsible for obtaining, and the criteria for establishing service connection.  The notice further advised the Veteran of how VA establishes both disability ratings and effective dates.  This notice was provided to the Veteran prior to the initial adjudication of his claim.  Thus, the Board finds that VA's duty to notify has been satisfied.

Regarding VA's duty to assist, the Veteran was afforded the necessary VA examination August 2009.  The Board finds that the VA examination report is adequate for evaluation purposes because the examiner conducted a physical examination, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation of the claimed disability is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, neither the Veteran nor his representative has alleged any deficiency with regard to this examination, nor have they alleged any resulting prejudice.  The Veteran was also provided with an opportunity to testify at a hearing before the Board, but he declined.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Analysis

The Veteran seeks service connection for bilateral hearing loss disability.  The Veteran contends that he developed bilateral hearing loss as the result of his military noise exposure during his two years of service as an engineer equipment operator.  He has provided a statement which indicates he operated heavy equipment while on active duty, such as bull dozers, road scrapers, backhoes and front end loaders.  The Veteran further contends through his representative, that under the application of 38 C.F.R. § 4.85 Evaluation of Hearing Impairment, he should be entitled "to a non-compensable disability rating as his left and right ear averages fall within Roman Numerals: 'I' (left ear) and 'I' (right ear)."  

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2011).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).

The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

The Veteran's DD 214 indicates that his military occupational specialty was an engineer equipment operator.  The Veteran states that while on active-service duty he experienced acoustic trauma from his operation of heavy equipment, which included bull dozers, road scrapers, backhoes and front end loaders.  

Service treatment records reflect no complaints or findings of hearing loss (for VA compensation purposes).  The service enlistment examination shows normal audiological evaluation.  A clinical evaluation showed pure tone thresholds, in decibels, at 500, 1000, 2000, 3000 and 4000 Hertz were: 5, 5, 5, 0 and 0 decibels respectively in the right ear, and 5, 5, 10, 0 and 5 decibels respectively in the left ear.  A June 1997 audiometry exam (taken one month before separation) found that pure tone thresholds in decibels, at 500, 1000, 2000, 3000 and 4000 Hertz were: 15, 5, 5, -5 and 0 decibels respectively in the right ear, and 15, 15, 15, -5 and -5 decibels respectively in the left ear.  

Based on the record, the Veteran is not shown to have a hearing loss disability (for VA compensation purposes) during service as none of the audiograms showed auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was 40 decibels or greater; or that the auditory thresholds for at least three of those were 26 decibels or greater.  See 38 C.F.R. § 3.385.  The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

While Veteran's service treatment records fail to reflect that he reported experiencing any hearing loss on any of his in-service medical history questionnaires, the record reflects that the VA has conceded that he was exposed to acoustic trauma during in-service.  As such, the Veteran was afforded a VA examination in August 2009, to determine if he has hearing loss for VA purposes, and if so, whether the hearing loss is related to service.  

A VA audiological examination dated in August 2009 reflects, by history, decreased hearing acuity and bilateral, persistent tinnitus.  The Veteran reported in-service noise exposure as a heavy equipment operator (non-combat).  He also reported post-service civilian occupational noise exposure from his work as a cable and security alarm installer.  Recreationally, the Veteran stated he hunts, but rarely shoots his gun.  A clinical evaluation showed pure tone thresholds, in decibels, at 500, 1000, 2000, 3000 and 4000 Hertz were: 20, 15, 15, 10 and 20 decibels respectively in the right ear, and 20, 20, 25, 15 and 20 decibels respectively in the left ear.  Speech recognition was 96 percent in both the right and left ears. The examiner's diagnosis was hearing within normal limits in the right ear, and hearing within normal limits for the left ear (except mild high frequency hearing loss at 6000 Hertz).  The examiner found that, based on the record, the Veteran is not shown to have had a hearing loss disability (for VA compensation purposes) during service, or at present, as none of the audiograms showed auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was 40 decibels or greater; or that the auditory thresholds for at least three of those were 26 decibels or greater.  See 38 C.F.R. § 3.385.  

While the Board concedes that the Veteran was exposed to military noise exposure based upon his statement and military occupation specialty, the August 2009 examination shows no hearing loss disability as defined by VA.  The diagnosis was normal hearing bilaterally.  In some circumstances, lay evidence constitutes competent evidence to establish the presence of observable symptomatology, such as hearing loss or pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Here, the Veteran is competent to report hearing loss.  Layno, supra.  However, lay assertions are not competent to establish a hearing loss disability under 38 C.F.R. § 3.385 since such diagnosis is made based on an audiometric and speech discrimination test results.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, because a hearing loss disability as defined by the VA under 38 C.F.R. § 3.385 is not shown, the claim must be denied.  Likewise, as there is no hearing loss disability as defined by VA regulations, the Veteran is not entitled to a non-compensable disability rating under 38 C.F.R. § 4.85.  

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


